 PS 8
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                       FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                             for                             EASTERN DISTRICT OF WASHINGTON


                                            Eastern District of Washington                    Aug 26, 2019
                                                                                                  SEAN F. MCAVOY, CLERK


 U.S.A. vs.                     Jim, Tyler Clint                         Docket No.          0980 1:19CR02024-SAB-1


                                 Petition for Action on Conditions of Pretrial Release

       COMES NOW Jose Zepeda, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of
defendant Tyler Clint Jim, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge Mary
K. Dimke, sitting in the court at Yakima, Washington, on the 10th day of July 2019, under the following conditions:

Special Condition #7: Defendant shall be subject to portable Breathalyzer testing up to six times per day. The portable
Breathalyzer testing unit shall be set up and paid for by the defendant. Until the device is activated, defendant is required
to report for daily testing with the Probation Office, at the discretion of the Probation Officer.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation number #1: Tyler Clint Jim is alleged to have skipped his 2 p.m. to 3 p.m. Breathalyzer test on August 5, 2019,
and his 6 a.m. to 7 a.m. Breathalyzer tests on August 12 and 19, 2019.

On July 11, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Jim. He acknowledged
an understanding of his conditions, which included special condition number 7.

On July 12, 2019, confirmation was received from Smart Start indicating the defendant enrolled in their Breathalyzer testing
program.

On August 6, 13, and 20, 2019, this officer received the daily testing summary reports from Smart Start regarding
Breathalyzer results for August 5, 12, and 19, 2019. The summary reports indicated the defendant skipped his Breathalyzer
test during the 2 p.m. to 3 p.m. testing period on August 5, 2019, and the 6 a.m. to 7 a.m. testing periods on the August 12,
and 19, 2019. As a result of this noncompliant behavior, the defendant was confronted regarding his Breathalyzer testing
requirements. The defendant had no excuses other than he had either missed or slept through the sound alarm of the Smart
Start Breathalyzer device on all instances.

                             PRAYING THAT THE COURT WILL ORDER A SUMMONS

                                                                           I declare under the penalty of perjury
                                                                           that the foregoing is true and correct.
                                                                           Executed on:       August 26, 2019
                                                                   by      s/Jose Zepeda
                                                                           Jose Zepeda
                                                                           U.S. Pretrial Services Officer
  PS-8
  Re: Jim, Tyler Clint
  August 26, 2019
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ X]     The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[X]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      8/26/2019

                                                                      Date
